            Case 19-80771-TLS                             Doc 13         Filed 06/03/19 Entered 06/03/19 16:06:05                  Desc Main
                                                                         Document     Page 1 of 9
                                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                                    FOR THE DISTRICT OF NEBRASKA

 IN THE MATTER OF:                                                                 )        BK. NO. 19-80771
 Leroy Davis, Jr.                                                                  )        (Chapter 13)
 Maurcey J. Davis                                                                  )
                                                                                   )                           CHAPTER 13 PLAN
                                                                                   )                                 AND
                                                                         DEBTOR(S) )                    NOTICE OF RESISTANCE DEADLINE

                                                                     NOTICE TO CREDITORS AND DEBTORS

The Bankruptcy Court for the District of Nebraska enacts this Local Form Chapter 13 Plan [hereinafter “plan”] under the provisions contained in
Rule 3015.1 of the Federal Rules of Bankruptcy Procedure. This form plan shall be used for all Chapter 13 plans filed on or after the effective date of
Rule 3015.1.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to this plan no later than the
date designated in the attached Notice of Resistance Deadline. The Bankruptcy Court may confirm or approve this plan without further notice if no
objection to confirmation is filed. See Bankruptcy Rule 3015.

You must file a timely proof of claim in order to be paid under this plan.

In this District, the amount set forth in the claim controls the amount to be paid to a creditor. The value of the collateral set forth in the claim controls
the amount to be paid subject to the right of the debtor to object to the claim amount and/or the valuation of the collateral in the claim. Avoidance of
security interests or liens must be done by motion or adversary proceeding as appropriate. Interest is paid to secured creditors in the amount and from
the date specified in the plan.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would limit the amount of a secured claim
or the value of collateral. The Debtor acknowledges that such limit on the amount of the claim or the value of the collateral shall be raised by
objection to the claim.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would avoid a security interest or lien. The
Debtor acknowledges that avoidance of a security interest or lien or the stripping of a lien shall be raised by motion or adversary proceeding as
appropriate.

This plan requires that all nonstandard provisions be set forth in PART 11 of the plan and use of PART 11 must be identified by checking the box
below.

DEBTORS MUST CHECK ONE BOX BELOW TO STATE WHETHER NONSTANDARD PROVISIONS ARE OR ARE NOT
CONTAINED IN PART 11 OF THIS PLAN. IF THE BOX IS CHECKED AS “NOT INCLUDED” OR IF BOTH BOXES ARE CHECKED,
THE PROVISIONS CONTAINED IN PART 11 WILL BE INEFFECTIVE.

 Nonstandard provisions, set out in PART 11                                                                       Included               Not Included


PART 1.                    PAYMENTS

The Debtor or Debtors (hereinafter called “Debtor”) submits to the Standing Chapter 13 Trustee all projected disposable income to be received
within the applicable commitment period of the plan. The payment schedule is as follows:

 A. Monthly Payment Amount (include any   B. Number of Payments                      Base Amount (A X B)
 previous payments)
                                    $1068 60                                                                                                      $64,080.00
                                                              Total Plan Base Amount: $64,080.00

 The payment shall be withheld from the Debtor’s paycheck:                                 Yes                            No

 Employee’s name from whose check the payment is deducted:                           Leroy Davis, Jr.

 Employer’s name, address, city, state, phone: Taw Enterprises Inc 7713 S 19th Circle Bellevue NE 68147-0000

 Debtor is paid:                   Monthly                           Twice Monthly         Weekly              Biweekly         Other

 The payment shall be withheld from the Joint Debtor’s paycheck:                           Yes                            No


Page 1 of 6
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 19-80771-TLS                             Doc 13     Filed 06/03/19 Entered 06/03/19 16:06:05                    Desc Main
                                                                     Document     Page 2 of 9
 Debtor                Leroy Davis, Jr.                                                              Case number   19-80771
                       Maurcey J. Davis

 Employee’s name from whose check the payment is deducted:                        Maurcey J. Davis

 Employer’s name, address, city, state, phone: Center Pointe Inc 2633 P Street Lincoln NE 68503-0000
 Joint Debtor is paid: Monthly                  Twice Monthly         Weekly               Biweekly                           Other

This plan cures any arrearage in payments to the Chapter 13 Trustee under any prior plan in this case.

NOTE: PLAN PAYMENTS TO THE TRUSTEE MUST BEGIN IMMEDIATELY FOR PLANS REQUIRING PRE-CONFIRMATION
ADEQUATE PROTECTION PAYMENTS OR LEASE PAYMENTS. IN THOSE CASES PROVIDING FOR EMPLOYER
DEDUCTIONS, THE DEBTOR MUST MAKE DIRECT PAYMENT TO THE TRUSTEE BY MONEY ORDER OR CASHIER’S CHECK
UNTIL THE EMPLOYER DEDUCTION BEGINS. IN CASES WITHOUT PRE-CONFIRMATION PAYMENTS, PLAN PAYMENTS
MUST COMMENCE WITHIN 30 DAYS OF FILING OF THE PETITION. THE DEBTOR MUST MAKE DIRECT PAYMENT TO THE
TRUSTEE UNTIL THE EMPLOYER DEDUCTION BEGINS.

PART 2.                    ORDER OF PAYMENT OF CLAIMS

Applicable Trustee fees shall be deducted pursuant to 28 U.S.C. § 586(e). Claims shall be paid in the following order; and, unless otherwise provided,
claims within each class shall be paid pro rata:

             1. Pre-confirmation payments for adequate protection or leases of personal property;

             2. Minimum monthly payments to secured creditors listed in PART 6 of this plan, minimum arrearage payments and regular executory
                contract payments due on Executory Contracts and Leases in PART 7 of this plan, and minimum monthly payments on arrearages on 11
                U.S.C. § 507(a)(1)(A) priority domestic support claims in PART 5(B) of this plan [NOTE: IF THERE ARE NO MINIMUM
                ARREARAGE PAYMENTS OR REGULAR EXECUTORY CONTRACT PAYMENTS DESIGNATED IN THE PLAN,
                THOSE MONIES WILL BE DISTRIBUTED UNDER # 3 ON ATTORNEY FEES];

             3. The Debtor’s attorney’s fees and costs as approved by the Court [NOTE: DEBTOR’S COUNSEL SHOULD NOT DESIGNATE A
                PER MONTH PAYMENT FOR ATTORNEY FEES. UNDER THIS ORDER OF PAYMENTS ALL FUNDS WILL BE CODED
                FOR ATTORNEY FEES AFTER THE BEFORE DISCUSSED MINIMUM MONTHLY PAYMENTS AND EXECUTORY
                CONTRACT PAYMENTS];

             4. After payments of the previously listed amounts in (1) through (3) above, additional funds will be distributed prorata to secured claims in
                PART 6, arrearages on Executory Contracts and Leases in PART 7 of this plan and domestic support claims under 11 U.S.C. §
                507(a)(1)(A) in PART 5(B) of this plan;

             5. Other administrative expense claims under 11 U.S.C. § 503 and Chapter 7 Trustee compensation allowed under 11 U.S.C. § 1326(b)(3);

             6. Other priority claims in the order specified in 11 U.S.C. § 507(a) including post-petition tax claims allowed under 11 U.S.C. § 1305;

             7. Payments on co-signed unsecured claims listed in PART 8 of this plan;

             8. General Unsecured Claims.

PART 3.                    §1326(A) PRE-CONFIRMATION ADEQUATE PROTECTION PAYMENTS & LEASE PAYMENTS

The following pre-confirmation adequate protection payments on claims secured by personal property and pre-confirmation lease payments for leases
of personal property shall be paid by the Trustee to the below listed creditors without entry of an order of the Court. The Debtor proposing
pre-confirmation payments will immediately commence plan payments to the Trustee. Creditors must file a timely proof of claim to receive
payment. Payments by the Trustee shall commence to these creditors within 30 days of the filing of the proof of claim unless the Trustee does not
have funds available within 7 working days prior to the end of the 30-day period. Post-confirmation payments are provided for below in PARTS 6
and 7 of this plan.

 Creditor’s Names and Full                          Last Four Digits of Account        Date of Next Payment Due       Payment Amount
 Address                                            Number
 1. Ally Financial Attn:                            3554                                                                                            $200.00
 Bankruptcy Dept
 Po Box 380901
 Bloomington, MN 55438



Page 2 of 6
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
            Case 19-80771-TLS                             Doc 13      Filed 06/03/19 Entered 06/03/19 16:06:05                    Desc Main
                                                                      Document     Page 3 of 9
 Debtor                Leroy Davis, Jr.                                                          Case number       19-80771
                       Maurcey J. Davis

 Creditor’s Names and Full                          Last Four Digits of Account     Date of Next Payment Due             Payment Amount
 Address                                            Number
 2. Capital One Auto Finance                        1001                                                                                             $200.00
 Attn: Bankruptcy
 Po Box 30285
 Salt Lake City, UT 84130

PART 4.                    ADMINISTRATIVE CLAIMS

Trustee fees shall be deducted from each payment received by the Trustee.

Neb. R. Bankr. P. 2016-1(A)(4) and Appendix “K” provide for the maximum allowance of Chapter 13 attorney fees and expenses [Standard
Allowable Amount “SAA”] which may be included in a Chapter 13 Plan. Additional fees or costs in excess of this amount must be approved through
the “ALC” Fees process or a separate fee application. Fees and costs requested for allowance are as follows:
 “SAA” Fees Requested                             Fees Received Prior to Filing                      Balance of “SAA” Fees to Be Paid in Plan
 $4,000.00                                        $24.00                                             $3,976.00
 “SAA” Costs Requested                            Costs Received Prior to Filing                     Balance of “SAA” Costs to Be Paid in Plan
 $200.00                                          $0.00                                              $200.00

PART 5                     PRIORITY CLAIMS

11 U.S.C. § 1322(a) provides that all claims entitled to priority under 11 U.S.C. § 507(a) shall be paid in full in deferred cash payments unless the
holder of a particular claim agrees to a different treatment of such claim except for a priority claim under 11 U.S.C. § 507(a)(1)(B). It is further
provided that any and all pre-petition penalties, and post-petition penalties and interest, which have attached or will be attached to any such claim,
shall be treated as a general unsecured claim and not entitled to priority. Such claims are as follows:

             A. Domestic Support Obligations

                           1)      None. If “None” is checked, the rest of § 5(A) need not be completed or reproduced

             B. Arrearages Owed to Domestic Support Obligation Holders Under 11 U.S.C. § 507(a)(1)(A)

                           1)      None. If “None” is checked, the rest of § 5(B) need not be completed or reproduced.

             C. Domestic Support Obligations Assigned To Or Owed To A Governmental Unit Under 11 U.S.C. § 507(a)(1)(B)

                           1)      None. If “None” is checked, the rest of § 5(C) need not be completed or reproduced.

             D. Priority Tax Claims Including Post-Petition Tax Claims Allowed Under 11 U.S.C. § 1305

                           1)   None. If “None” is checked, the rest of § 5(D) need not be completed or reproduced.
                           2) Name of Creditor, estimated arrearage claim, and any special payment provisions:

 Federal: $13,716.71                                                 State: $2,305.00                                     $16,021.71
 Internal Revenue Service                                            Nebraska Department of Revenue


             E. Chapter 7 Trustee Compensation Allowed Under 11 U.S.C. § 1326(b)(3)

                           1)      None. If “None” is checked, the rest of § 5(E) need not be completed or reproduced.

             F. Other Priority Claims: Provisions for treatment in Part 11 of plan.

PART 6.                    SECURED CLAIMS

             A. Home Mortgage Claims
                (including claims secured by real property which the debtor intends to retain)

                           1)      None. If “None” is checked, the rest of § 6(A) need not be completed or reproduced.


Page 3 of 6
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 19-80771-TLS                             Doc 13      Filed 06/03/19 Entered 06/03/19 16:06:05                     Desc Main
                                                                      Document     Page 4 of 9
 Debtor                Leroy Davis, Jr.                                                             Case number      19-80771
                       Maurcey J. Davis

             B. Post-Confirmation Payments to Creditors Secured by Personal Property. Post-confirmation payments to creditors holding claims
                 secured by personal property shall be paid as set forth in subparagraphs (1) and (2):

                  1) Secured Claims to which § 506 Valuation is NOT applicable:
                           a.     None. If “None” is checked, the rest of § 6(B)(1) need not be completed or reproduced.
                           b. Claims listed in this subsection are debts secured by a purchase money security interest in a personal motor vehicle,
                              incurred within 910 days of filing of the bankruptcy OR debts secured by a purchase money security interest in
                              “any other thing of value,” incurred within one year prior to filing of the bankruptcy. These claims will be paid in
                              full with interest as provided below. Unless otherwise ordered by the Court, the claim amount stated on a proof of
                              claim or amended proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any
                              contrary amount listed below.
 Name of Creditor   Property              Estimated Claim       Pre-confirmation     Post-confirmation Minimum Monthly Total Payments
                    Description           Amount                Interest Rate &      Interest Rate         Payment Amount       Plus Interest
                                                                Dollar Amount
                                                                Limit, If Any
 1. Ally Financial 2015 Chrysler                  $10,820.00 6.50%                   6.50%                            $200.00            $8,473.23
                    200                                         $200.00
 2. Capital One     2015 Jeep                     $10,136.00 6.50%                   6.50%                            $200.00          $10,971.45
 Auto Finance       Latitude                                    $200.00


                           2) Secured Claims to which § 506 Valuation is applicable:
                                    a.   None. If “None” is checked, the rest of § 6(B)(2) need not be completed or reproduced.

             C. Surrender of Property

                           1)      None. If “None” is checked, the rest of § 6(C) need not be completed or reproduced.

             D. Lien Avoidance and Lien Stripping

                           1)      None. If “None” is checked, the rest of § 6(D) need not be completed or reproduced.

PART 7.                    EXECUTORY CONTRACTS/LEASES

             A. The Debtor assumes the executory contract/lease referenced below and provides for the regular contract/lease payment to be included in
                the Chapter 13 plan. All other executory contracts and unexpired leases are rejected. Any pre-petition arrearage will be cured in
                monthly payments as noted below:

             B. Check One
                 1)   None. If “None” is checked, the rest of § Part 7 need not be completed or reproduced.

PART 8.                    CO-SIGNED UNSECURED DEBTS

             A.    None. If “None” is checked, the rest of § Part 8 need not be completed or reproduced.
             B. The following co-signed debts shall be paid in full at the contract rate of interest from petition date

 Name of Creditor                                                    Estimated Amount Due     Contract Rate of Interest   Total Due
 1. Social Security Administration                                                  $4,964.51 0.00%                                                 $4,964.51


PART 9.               UNSECURED CLAIMS
             A. Allowed unsecured claims shall be paid pro rata from all remaining funds.

PART 10.                   ADDITIONAL PROVISIONS

             A. If there are no resistances/objections to confirmation of this plan or after all objections are resolved, the Court may confirm the plan
                 without further hearing.

             B. Property of the estate, including the Debtor’s current and future income, shall revest in the Debtor at the time a discharge is issued, and
                 the Debtor shall have the sole right to use and possession of property of the estate during the pendency of this case.

Page 4 of 6
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 19-80771-TLS                             Doc 13          Filed 06/03/19 Entered 06/03/19 16:06:05                    Desc Main
                                                                          Document     Page 5 of 9
 Debtor                Leroy Davis, Jr.                                                                  Case number   19-80771
                       Maurcey J. Davis

             C. In order to obtain distributions under the plan, a creditor must file a proof of claim no later than 70 days after the filing of the petition
                 except as provided in Rule 3002(c) of the Federal Rules of Bankruptcy Procedure.

             D. Unless otherwise provided in this plan or ordered by the Court, the holder of each allowed secured claim provided for by the plan shall
                retain its lien securing such claim as provided in 11 U.S.C. § 1325(a)(5)(B).

             E. After the bar date to file a proof of claim for non-governmental units passes, limited notice/service is approved for all post confirmation
                pleadings. Pleadings shall include applications for fees, amended plans and motions. Pleadings shall be served on all parties in interest.
                For purposes of this limited notice provision, a party in interest is a party whose interest is directly affected by the motion, a creditor
                who has filed a proof of claim, a party who has filed a request for notice, any governmental agency or unit that is a creditor and all
                creditors scheduled as secured or priority creditors. Any pleading filed with limited notice shall include a certificate of service
                specifically stating it was served with limited notice on all parties in interest pursuant to Neb. R. Bankr. P. 9013-1(E)(1). Failure to
                comply shall result in deferral of the motion until a proper certificate of service is filed.

PART 11.           NONSTANDARD PROVISIONS
Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
this Local Form Plan or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective and void.

The following plan provisions will be effective only if there is a check in the box “included” at the end of the opening Notice to Creditors and
Debtors of this plan.




                                                                       NOTICE OF RESISTANCE DEADLINE

ANY RESISTANCE TO THIS PLAN OR REQUEST FOR A HEARING MUST BE FILED IN WRITING WITH THE BANKRUPTCY
CLERK’S OFFICE (SEE ORIGINAL NOTICE OF BANKRUPTCY FOR ADDRESS) AND SERVED ON THE ATTORNEY FOR THE
DEBTOR AT THE ADDRESS LISTED BELOW (OR SERVED ON THE DEBTOR, IF NOT REPRESENTED BY AN ATTORNEY), ON
OR BEFORE:

(USE OPTION A OR B – AND CHECK ONE OF THE BOXES – SEE LOCAL COURT RULES)
       A.   14 DAYS AFTER THE CONCLUSION OF THE MEETING OF CREDITORS: JULY 9, 2019.
                                       OR
       B.   MONTH, DAY AND YEAR (USE A CALENDAR DATE WHICH IS AT LEAST 21 DAYS AFTER THE DATE THE PLAN IS
          FILED WITH THE COURT)

IF A TIMELY RESISTANCE OR REQUEST FOR A HEARING IS FILED AND SERVED, THE BANKRUPTCY COURT WILL
HANDLE THE RESISTANCE IN ACCORDANCE WITH NEB. R. BANKR. P. 3015-2. IF THERE ARE NO OBJECTIONS TO THE
PLAN AS FILED, THE COURT MAY CONFIRM THE PLAN WITHOUT FURTHER HEARING.

                                                          CERTIFICATE OF SERVICE
On June 3, 2019 , the undersigned mailed a copy of this plan to all creditors, parties in interest and those requesting notice by regular United
States mail, postage prepaid. The parties to whom notice was mailed are either listed below or on the attached mailing matrix. The undersigned relies
on the CM/ECF system of the United States Bankruptcy Court to provide service to the following: Kathleen A. Laughlin, Standing Chapter 13
Trustee District of Nebraska
                                                 Leroy Davis Jr.,
                                                 Maurcey Davis,
 Dated: June 3, 2019                             Debtor(s)

                                                                     By: /s/ Roxanne M. Alhejaj
                                                                     Roxanne M. Alhejaj
                                                                     Burt Street Professional Building
                                                                     11717 Burt Street, Suite 106
                                                                     Omaha, NE 68154
                                                                     (402)345-1717
                                                                     (402)444-1724




Page 5 of 6
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 19-80771-TLS                             Doc 13     Filed 06/03/19 Entered 06/03/19 16:06:05                Desc Main
                                                                     Document     Page 6 of 9
 Debtor                Leroy Davis, Jr.                                                   Case number        19-80771
                       Maurcey J. Davis

By filing this document, the Attorney for the Debtor(s) or the Debtor(s) themselves, if not represented by an attorney certify(ies) that wording and
order of the provisions in this Chapter 13 plan are identical to those contained in the Local Chapter 13 Plan for the United States Bankruptcy Court
for the District of Nebraska, other than any nonstandard provisions included in PART 11 of this plan.




Page 6 of 6
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                                                                                Davis, Jr., Leroy and Maurcey - 19-80
          Case 19-80771-TLS
Internal Revenue   Service            Doc 13Capital
                                               FiledOne
                                                     06/03/19 Entered 06/03/19 16:06:05    Desc Main
                                                                               Comenity Bank/Younkers
P.O. Box 7346                                  Document
                                            Attn: Bankruptcy Page 7 of 9       Attn: Bankruptcy
Philadelphia, PA 19101-7346                 Po Box 30285                        Po Box 182125
                                            Salt Lake City, UT 84130            Columbus, OH 43218
      }
      b
      k
      1
      {
      C
      r
      e
      d
      i
      t
      o
      A
      s
      M
      a
      x




Nebraska Department of Revenue              Capital One Auto Finance            Credit Control, LLC
P.O. Box 94818                              Attn: Bankruptcy                    P.O. Box 488
Lincoln, NE 68509-4818                      Po Box 30285                        Hazelwood, MO 63042
                                            Salt Lake City, UT 84130


AC Asset Care                               Central Financial Control           Dash of Cash
2222 Texoma Pkwy Ste 180                    P.O. Box 66044                      P.O. Box 1329
Sherman, TX 75090                           Anaheim, CA 92816                   Kahnawak, Quebec JOL1IBO




Account Control Technology, Inc. - ACT Central Portfolio Cont                   Department of Education/Nelnet
5531 Business Park South, Ste. 100     10249 Yellow Circle Dr #                 Attn: Claims
P.O. Box 11750, Dept. 1823449 - 19X    Hopkins, MN 55343                        Po Box 82505
Bakersfield, CA 93389-1750                                                      Lincoln, NE 68501


Accredited Collection Services Inc.         Centris FCU                         Douglas County Attorney
P.O. Box 27238                              11825 Q Street                      1701 Farnam St
Omaha, NE 68127                             Omaha, NE 68137                     100 Hall of Justice
                                                                                Omaha, NE 68183


Ally Financial                              Chase                               Douglas County Treasurer
Attn: Bankruptcy Dept                       P.O. Box 94014                      Attn: Property Division
Po Box 380901                               Palatine, IL 60094-4014             1819 Farnam St H03
Bloomington, MN 55438                                                           Omaha, NE 68183-0003


Axis Advance                                Children's Minnesota                Katie D. Figgins
                                            5901 Lincoln Dr.                    3033 Campus Drive, Ste. 250
                                            Minneapolis, MN 55436               Minneapolis, MN 55441




Burton Prosthetics                          Childrens Hospital & Medical CTR    General Service Bureau
5329 Center St.                             P.O. Box 952806                     Attn: Bankruptcy
Omaha, NE 68106                             Saint Louis, MO 63195-0001          PO Box 641579
                                                                                Omaha, NE 68164


Cada, Cada, Hoffman & Jewson                Clarkson                            Green Trust
1024 K St.                                  101 S 42nd St                       P.O. Box 340
Lincoln, NE 68508                           Omaha, NE 68154                     Hays, MT 59527




Capio Partners, LLC                         Clarkson Heart Center               Head & Neck Oncologic Surgery
2222 Texoma Pkwy Ste. 150                   P.O. Box 30258                      8303 Dodge Street
Sherman, TX 75090                           Omaha, NE 68103-1358                Omaha, NE 68114-4108
                                                                                   Davis, Jr., Leroy and Maurcey - 19-80
Roderick Case
         Kersch19-80771-TLS
                 Jr.               Doc 13Midland
                                            FiledFunding
                                                  06/03/19 Entered 06/03/19 16:06:05   Desc
                                                                            Pioneer Credit    Main Inc.
                                                                                           Recovery,
3209 W. 76th Street, Suite 301             Document
                                         2365  Northside Dr Page  8 of 9
                                                            Ste 300         P.O. Box 500
Minneapolis, MN 55435                    San Diego, CA 92108                       Horseheads, NY 14845




Kohlls Pharmacy Homecare                 Midland Funding                           Portfolio Recovery
12759 Q St.                              2365 Northside Drive Suite 300            Attn: Bankruptcy
Omaha, NE 68137-3211                     San Diego, CA 92108                       120 Corporate Blvd
                                                                                   Norfold, VA 23502


Kohls/Capital One                        Midwest Gastrointestinal Associates, PC   Radiologic Center, Inc.
Attn: Bankruptcy                         17001 Lakeside Hills Plaza, Ste. 200      P.O. Box 3211
Po Box 30285                             Omaha, NE 68130                           Indianapolis, IN 46206-3211
Salt Lake City, UT 84130


Law Offices of Mitchell D. Bluhm & AssocNational Account Syste                     Radius Global Solutions LLC
P.O. Box 3269                           Attn: Bankruptcy Department                7831 Glenroy Rd. Suite 250A
Sherman, TX 75091                       Po Box 45767                               Minneapolis, MN 55439
                                        Omaha, NE 68145


Madonna Rehabilitation Hospital          National Service Bureau, Inc              Red Credit Solution
P.O. Box 6226                            Attn: Bankruptcy                          6910 Pacific St #425
Lincoln, NE 68506                        18912 North Creek Pkwy, Suite 205`        Omaha, NE 68106
                                         Bothwell, WA 98011


Mayo Clinic                              Nebraska Medicine                         John J. Reefe III
200 First Street SW                      988095 Nebraska Medical Center            1904 Farnam St #700
Rochester, MN 55905-0001                 Omaha, NE 68198-8095                      Omaha, NE 68102




Medics at Home                           Nebraska Methodist Hospital Head & NeckSocial Security Administration
5935 Henninger Dr.                       P.O. Box 10190                         Mid-American Program Service Cen
Omaha, NE 68104                          Virginia Beach, VA 23450-0190          601 East Twelfth Street
                                                                                Kansas City, MO 64106-2858


Merchants Credit Adjusters, Inc.         New York & Company                        St. Paul Lutheran School
4005 South 148th Street                  P.O. Box 659728                           5020 Grand Ave
Omaha, NE 68137-5561                     San Antonio, TX 78265-9728                Omaha, NE 68104




Methodist Physicians Clinic              Payday Express                            Steffi A. Swanson
P.O. Box 790186                          101 S 39th St.                            3906 Raynor Parkway #105
Saint Louis, MO 63179-0186               Omaha, NE 68131-3001                      Bellevue, NE 68123




Metro Credit Union                       Phoenix Financial Services LLC            Tall Grass Finance
Attn: Bankruptcy                         PO Box 361450                             P.O. Box 647
Po Box 390696                            Indianapolis, IN 46236-1450               Santa Ysabel, CA 92070
Omaha, NE 68139
Davis, Jr., Leroy and Maurcey - 19-80771
         Case 19-80771-TLS
Tek Collect                        Doc 13   Filed 06/03/19 Entered 06/03/19 16:06:05   Desc Main
P.O. Box 1269                               Document     Page 9 of 9
Columbus, OH 43216




TekCollect Inc
Attn: Bankruptcy
Po Box 1269
Columbus, OH 43216


Torrid
P.O. Box 659584
San Antonio, TX 78265-9584




UNMC Physicians
BANKRUPTCY NOTIFICATION
988095 Nebraska Medical Center
Omaha, NE 68198-8095


US Department of Education
Office of General Counsel
400 Maryland Avenue SW
Washington, DC 20202-0008


US Department of Education
Office of Post Secondary Education
600 Independence Avenue SW
Washington, DC 20202


Jillian Walker
3033 Campus Drive, Suite 250
Minneapolis, MN 55441




Wells Fargo
P.O. Box 10438
Des Moines, IA 50306
